Priority
Applicant’s claim for the benefit of a prior-filed international application PCT/CN2017/078811 and a prior-filed U.S. Patent Application No. 16/328,290 under 35 U.S.C. 120 or 365(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign priority application CN201610747047.3 has not been received.
As of right now, this application is only entitled to the benefit of the prior-filed U.S. Patent Application No. 16/328,290.
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date of the foreign priority application CN201610747047.3 under 35 U.S.C. 119(a)-(d) and the benefit of the prior-filed international application PCT/CN2017/078811under 35 U.S.C. 120 or 365(c) and as follows:
Benefit under 35 U.S.C. 120 or 365(c) to International Application PCT/CN2017/078811 not entitled. Paragraph [1] of Applicant’s original specification states “[1] This application is a division of U.S. Patent Application No. 16/328,290, filed February 26, 2019, which is a 371 National Phase Application based on International Application PCT/CN2017/078811, filed August 24, 2017, which claims priority to Chinese Application 201610747047.3, filed August 26, 2016. The entire contents of each are incorporated by reference herein.” However, 37 C.F.R. 1.76 (d)(1)(i) states “The most recent application data sheet will govern with respect to foreign priority (§ 1.55) or domestic benefit (§ 1.78) claims.” The Application Data Sheet filed 09/21/2020 indicates this application is a 371 National Phase Application based on International Application PCT/CN2017/078811, filed August 24, 2017 and this application is a continuation of U.S. Patent Application No. 16/328,290, filed February 26, 2019 

    PNG
    media_image1.png
    336
    704
    media_image1.png
    Greyscale

Because this application is not a 371 National Phase Application based on International Application PCT/CN2017/078811, filed August 24, 2017, thus Applicant has not appropriately claimed their benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) to the prior-filed application, International Application PCT/CN2017/078811. Therefore, this application is not entitled to the benefit under 35 U.S.C. 120 or 365(c) to International Application PCT/CN2017/078811.
Applicant is reminded that per MPEP1895.01, “To obtain benefit under 35 U.S.C. 120 and 365(c) of a prior international application designating the U.S., the continuing application must: (A) include a specific reference to the prior international application (B) be copending with the prior international application, and (C) have at least one inventor in common with the prior international application” and “a U.S. national application is considered copending with a prior international application designating the U.S. if the international application was pending on the filing date of the U.S. national application. Generally, except in cases where the international application has been withdrawn (either generally or as to the United States), an international application becomes abandoned as to the United States upon expiration of 30 months from the priority date (i.e., the priority date claimed in the international application or, if no priority is claimed, the international filing date) unless a proper submission under 35 U.S.C. 371  to enter the U.S. national phase is filed prior to the expiration of this 30-month period.” 
Currently, this application is no longer copending with either International Application PCT/CN2017/078811 or U.S. national application 16/328290.	 
Foreign application priority not entitled. 37 C.F.R. 1.55 (b) states “The nonprovisional application must be: (1) Filed not later than twelve months (six months in the case of a design application) after the date on which the foreign application was filed, subject to paragraph (c) of this section (a subsequent application).”  37 C.F.R. 1.55 (d) states “The claim for priority must be filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application in an original application filed under 35 U.S.C. 111(a), except as provided in paragraph (e) of this section. The claim for priority must be presented in an application data sheet (§ 1.76(b)(6)) and must identify the foreign application to which priority is claimed by specifying the application number, country (or intellectual property authority), day, month, and year of its filing.” 37 C.F.R. 1.55 (g)(1) states “The claim for priority and the certified copy of the foreign application specified in 35 U.S.C. 119(b)  or PCT Rule 17  must, in any event, be filed within the pendency of the application, unless filed with a petition under paragraph (e) or (f) of this section, or with a petition accompanied by the fee set forth in § 1.17(g)  which includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application in a design application .” This application is filed (9/4/2020) later than twelve months after the date on which the foreign application, CN201610747047.3, was filed (08/26/2016). The certified copy of the foreign application specified in 35 U.S.C. 119(b) or PCT Rule 17 has not been received. Therefore, this application is not entitled to the foreign application priority of the foreign application, CN201610747047.3. 

Election/Restrictions
As stated above, this application is not entitled to the benefit of International Application PCT/CN2017/078811 and is not a 371 application. Therefore, the election/restriction requirement for this application follows 35 U.S.C. 121, 37 C.F.R. 1.142 (See MPEP § 806.05(f)). Thus, previous election/restriction requirement was proper. Applicant is advised that the reply to the requirement mailed 02/09/2022 to be complete must include 
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
As a result, the reply filed on 03/29/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): (1) applicant did not elect an invention to be examined; and (2) did not identify of the claims encompassing the elected invention. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822